DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, thee drive member comprises a screw must be shown or the feature canceled from the claim (s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regrading claim 1, in lines 11 and 12 “the first end” is unclear to the examiner.  It is unclear if “the first end” is “the first end of the electrical cord”?
Regarding claim 7, is unclear to the examiner if the “spring arms” are part of the  retention members and/or the electronic assembly?
Regarding claim 8, the relationship between the drive member (306) and the retention housing 120 is unclear to the examiner.  It is unclear in the embodiments of figures 6-9  how the drive member (306) corresponds to the retention housing of claim 1?
Claim 18 recites the limitation "the wired portion " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,8,10,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. 7,175,474. Regarding claim 1, Chang discloses a retention assembly for retaining a first end of an electrical cord in engagement with an electrical outlet, the retention assembly comprising: an adapter 10 including a housing having a cylindrical plug portion 12; retention members (not numbered, see fig. 2. near 12) of the adapter extending radially outwardly from the cylindrical plug portion of the housing to engage a sidewall of the electrical outlet and cause the adapter to resist removal from the electrical outlet; an electronic assembly comprising a port 22 configured to receive a plug of the first end of the electrical cord and contacts to electrically engage the electrical outlet; and a retention housing 24 configured to couple to the adapter, the retention housing 24 comprising one or more walls defining a back opening, a front opening, and an interior sized to receive the first end of the electrical cord, wherein the front opening includes a portion having a dimension smaller than a dimension of the first end to thereby retain the first end within the retention housing.  
Regarding claim 8, as best understood,  a drive member operably coupled to the retention members; and wherein the drive member is configured to drive the retention members from a storage position with the retention members at least partially disposed within the cylindrical plug portion of the housing to a retention position with the retention members engaging the sidewall of the electrical outlet.  
Regarding claim 10, the retention members are wings pivotably mounted to the cylindrical plug portion.  
Regarding claim 12, further comprising a latch mechanism ( see screw near 241 in fig. 1) coupling the retention housing to the housing of the adapter.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of  Cheng 2005/0189911. Regarding claim 15, Chang discloses the invention substantially as claimed. Chang discloses the one or more walls of the retention housing comprises an end wall having the front opening 241 extending therethrough, the front opening including an assembly portion sized to receive the first end or a second end of the electrical cord therethrough. Chang does not disclose a smaller retention portion sized to receive a wire portion of the electrical cord therein, wherein the retention portion is configured to align along an axis of the port.  However, Cheng discloses a retention assembly having a retention housing 1, wherein the retention housing comprises an end wall having the front opening extending therethrough, the front opening including an assembly portion sized to receive the first end or a second end of the electrical cord therethrough and a smaller retention portion sized to receive a wire portion of the electrical cord therein, wherein the retention portion is configured to align along an axis of the port, (see area around 12 in  fig. 1). It would have been obvious to one of ordinary skill to modify the retention housing of Chang by providing a smaller retention portion sized to receive a wire portion of the electrical cord therein, as taught by Cheng, and the retention portion is configured to align along an axis of the port.
Regarding claim 17, the assembly portion comprises a rectangular opening.  
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of  Fawcett 7,384,304. Regarding claim 18, Chang discloses the invention substantially as claimed except for the retention housing further comprising an outwardly projecting flange. Retention housings comprising an outwardly projecting flange is well known in the art as evidenced by Fawcett. Fawcett discloses a retention assembly 1 having a retention housing 17 comprising an outwardly projecting flange 38. It would have been obvious to one of ordinary skill to modify the retention housing of the retention assembly  of Chang by having a flange as part of the retainment/attachment assembly as taught by Fawcett.
Regarding claim 19, the flange of Fawcett includes one or more slot openings (at 33) extending therethrough sized to retain the wired portion inserted therein.   
Allowable Subject Matter
Claims 2-6,9,11,13,14,16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 2, patentability resides, at least in part, in the retention members comprising pointed tips oriented radially, in combination with the other limitations of the base claim; regarding claim 9, patentability resides, at least in part, in the retention members comprising gripping members formed from a tacky, compressible material, the gripping members configured to shift radially outwardly to the retention position, in combination with the other limitations of the base claim;  regarding claim 11, patentability resides, at least in part, in the drive member comprises a screw configured to be rotated to move longitudinally through the housing to drive the retention members to the retention position, in combination with the other limitations of the base claim; regarding claim 13, patentability resides, at least in part, in the latch mechanism comprising a peg of the adapter extending radially outwardly from the housing thereof and a slot opening of the retention housing having a first end open along an edge thereof and a second end extending generally along the edge, such that the retention housing and adapter can be moved relative to one another to position the peg in the second end of the slot opening to thereby restrict longitudinal movement of the retention housing away from the adapter, in combination with the other limitations of the base claim; regarding claim 16, patentability resides, at least in part, in the retention portion comprises a dome-shaped portion having a diameter generally equal to a diameter of a wired portion of the electrical cord, in combination with the other limitations of the base claim; 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WU was cited for a similar retention assembly. Moji 5,9245895 was cited for  retention member tips orientated radially.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        1